Russell, Chief Justice,
dissenting. Under the provision of the Code of 1933, § 24-3901, the Supreme Court should, in my opinion, make a final disposition of this cause, The will was proved *551in solemn form in the court of ordinary, but on appeal to thé superior court the judge directed the jury to find in favor of the propounders and against the caveat, and that the will propounded is-the last will and testament of Mrs. Julia M. Hungerford; and in addition thereto the court directed the jury to find that the testatrix at the time of her death resided in and was domiciled in Fulton County, Georgia. The question whether the testatrix was a resident of or domiciled in Fulton County was wholly irrelevant upon the only question which could have been submitted upon the probate of a will, viz., the factum of the will — devisavit vel non. Peavey v. Crawford, 182 Ga. 782 (supra), and cit. The words “residence” and “domicile” are not synonymous. Worsham v. Ligon, 144 Ga. 705, 711 (supra). The respective rights of the parties interested in the estate of a decedent, whether fixed by residence or domicile, are not pertinent when the only real question to which the probate court was confined was the factum of the will sought to be propounded. In such an appeal, the powers of the superior court are not greater than those of the court of ordinary. The court of ordinary had assumed the jurisdiction with which it is clothed by law, and that jurisdiction was uncontested. Whether the rights of any person interested in the subject-matter depended upon residence or domicile, or such rights might inhere in different persons or both confined in one individual, was not a matter germane to the probate of the will. According to my view, this court should order that upon the return of the remittitur in this cause the judge of the superior court of Fulton County strike from the verdict directed by him, and from the decree issued by him in pursuance thereof, all reference to the residence or domicile of the testatrix.